OPINION — AG — ** SALARIES — DEPUTY COUNTY ASSESSORS OFFICE ** QUESTION (1): WHAT IS THE MAXIMUM SALARY ALLOWABLE FOR A FIELD DEPUTY IN THE COUNTY ASSESSOR'S OFFICE? — SEE 19 O.S. 179.4 [19-179.4] WHEREIN COUNTY OFFICERS ARE CLASSIFIED INTO GROUPS `A', `B', `C' AND `D' WHICH THE COUNTY ASSESSOR IS GROUPED AS `B' OFFICER. (80% OF THE PRINCIPAL OFFICER), QUESTION (2): DO YOU AS COUNTY ATTORNEY, HAVE AUTHORITY TO EMPLOY AN INVESTIGATOR FOR THE PURPOSE OF OBTAINING EVIDENCE AND FOR OTHER TYPES OF INVESTIGATION WORK AND IF SO, FROM WHAT APPROPRIATION AND HOW MUCH MAY SAID INVESTIGATOR BE PAID? — AFFIRMATIVE (DISTRICT ATTORNEY INVESTIGATOR, SALARY, FUND) CITE: 19 O.S. 179.7 [19-179.7], 68 O.S. 289 [68-289] (COMPENSATION, SERVICES, EMPLOYMENT) (JAMES P. GARRETT)